Citation Nr: 1016034	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sternum injury.

2.  Entitlement to service connection for left shoulder 
tendonitis (left shoulder disability).

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to a compensable rating for residuals of left 
clavicle fracture.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to December 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was 
conducted at the RO in March 2007.   The Veteran submitted 
additional evidence, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304 (2009).

In June 2007 the Board denied the Veteran's claims.  He 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a March 2009 Memorandum Decision, the Court vacated the 
Board's decision and remanded for additional development and 
adjudication.

The Board notes that in May 2008 the Veteran submitted a 
statement that included a request for a new hearing regarding 
his appeal.  However, in a March 2010 statement, his attorney 
indicated that the Veteran did not desire an additional 
hearing.

The issues of entitlement to service connection for residuals 
of a sternum injury, left shoulder disability, and cervical 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's left clavicle fracture residuals include 
malunion of the clavicle.


CONCLUSION OF LAW

The criteria for a 10 percent rating for left clavicle 
fracture have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Codes 5200-03 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in February 2002 asked the Veteran for 
evidence showing that his service-connected left clavicle 
fracture had worsened.  The Veteran was told that VA had his 
service treatment records and that identified private 
treatment records had been requested.  He was also advised 
that VA would make reasonable efforts to assist him in 
obtaining evidence supportive of his claim.  

A May 2002 letter discussed the status of the Veteran's 
claim.  An August 2002 letter advised the Veteran of evidence 
that remained outstanding.  A December 2003 letter provided 
similar information.

In June 2004, the Veteran was again advised that he should 
submit evidence demonstrating that his left clavicle 
disability had increased in severity.  The evidence of record 
was discussed, and the Veteran was told how VA would assist 
him in obtaining additional relevant evidence.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board also observes that in the March 2009 Memorandum 
Decision, the Court directed that VA address the adequacy of 
the VCAA notice in light of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, in 
September 2009, the U.S. Court of Appeals for the Federal 
Circuit held that the notice described in 38 U.S.C. § 5103(a) 
need not be Veteran specific, and 
vacated that portion of the Veterans Courts decision 
requiring VA to notify a Veteran of alternative diagnostic 
codes or that he could submit evidence of the impact of a 
service-connected disability on his daily life.  Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir., September 4, 
2009).  As such, the Board finds that discussion of the 
adequacy of the VCAA notice pursuant to the Court's holding 
in Vazquez-Flores v. Peake is no longer required.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
carried out.  The Board finds that the VA examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
relevant findings.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board notes that the Veteran advised VA that he applied 
for Social Security Administration (SSA) benefits in 
September 2000.  As observed in the March 2009 Memorandum 
Decision, however, the Veteran did not subsequently clarify 
whether or not he ever received a favorable determination 
from that agency.  The Court concluded in the Memorandum 
Decision that there was no basis for finding the application 
relevant to the issues on appeal, and, consequently, the 
Board did not err in the 2007 decision by failing to remand 
for clarification.  Significantly, since the Memorandum 
Decision, neither the Veteran nor his representative have 
asserted that SSA is in possession of records relevant to 
this appeal.  Accordingly, the Board finds no basis for 
remanding the increased rating claim to attempt to obtain 
records in possession of that agency.  See Golz v. Shinseki, 
590 F.3d 1317, 1321-23 (2010) (noting that the duty to assist 
"was not boundless in scope" and that it related only to 
obtaining relevant records, i.e., records relating to the 
injury for which the claimant is seeking benefits and that 
have a reasonable possibility of helping to substantiate the 
Veteran's claim, and that VA did not err in failing to obtain 
the records). 

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

A June 1979 rating decision granted service connection for 
left clavicle fracture and assigned a noncompensable rating, 
effective from separation from service.  The Veteran 
submitted the instant claim for increase in October 2001.  

A VA examination was conducted in February 2002.  The Veteran 
complained of left acromioclavicular joint pain, chest wall 
pain, and pain with certain movements. He denied flare-ups of 
pain or incoordination.  Physical examination revealed that 
the left clavicle was quite prominent from old trauma.  Some 
acromioclavicular joint tenderness was noted.  Shoulder range 
of motion was zero to 165 degrees of forward flexion and 
abduction and 90 degrees internal and external rotation.  
Left clavicle fracture and calcific tendonitis of the left 
shoulder were diagnosed.  The examiner stated that flare-ups 
of intermittent pain would be expected but not additional 
limitation of motion, incoordination or weakness.  An X-ray 
study of the left clavicle revealed calcific tendonitis of 
the left shoulder, but indicated that there was no evidence 
of any residual of the clavicle fracture.

The Veteran was hospitalized at a private facility due to 
chest pain in June 2003. A cardiovascular diseases 
consultation report of S.P., M.D., noted that the Veteran's 
past medical history was positive for chronic pain syndrome 
in the neck, shoulder, back, arms and legs.

An October 2004 progress note reflects the Veteran's 
statement that he sustained chest and sternum injuries in an 
in-service motor vehicle accident.  The diagnosis was 
probable costochondritis.  A whole body bone scan noted no 
findings of costochondritis but that the sternoclavicular 
joints bilaterally had some low-grade activity typically 
associated with degenerative or post-traumatic changes.

At his March 2007 hearing, the Veteran testified that his 
service-connected left clavicle fracture was more disabling 
than currently evaluated.

In September 2009 the Veteran's representative submitted an 
examination report produced by T.L.G., M.D.  On physical 
examination, Dr. G. stated that the Veteran had significant 
deformity of his left clavicle.  He specified that the 
malunion could not be visualized on a plain AP X-ray because 
it was in the AP direction.  However, he noted that when 
viewed from above, the Veteran had measurable malunion with 
the clavicular bow measuring about 40 degrees, compared to 
seven degrees on the right.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the Court held 
that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service- connected disability exhibits 
symptoms that would warrant different ratings. In this case 
the Board has concluded that the disability has not 
significantly changed and that a uniform evaluation is 
warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a malunion of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula, without loose movement, warrants a 10 percent 
evaluation.  A dislocation, or nonunion of the clavicle or 
scapula with loose movement, warrants a 20 percent rating.  
This disability may also be rated based on impairment of 
function of the contiguous joint.  Id.  

The Board has carefully reviewed the evidence pertaining to 
this claim, and has determined that a 10 percent evaluation 
is warranted for residuals of left clavicle fracture.  While 
the most recent X-ray study of the left clavicle showed no 
residuals of the fracture, the report by Dr. G. indicates 
that there was a measurable malunion of the left clavicle.  

The Board has also concluded that an evaluation higher than 
10 percent is not for application.  In this regard, there is 
no medical evidence of ankylosis of scapulohumeral 
articulation, limitation of motion of the left arm limited to 
shoulder level, or impairment of the left humerus related to 
this injury which would allow for an evaluation higher than 
10 percent under Diagnostic Codes 5200, 5201, or 5202.  
Rather, Dr. G.'s report indicates that the Veteran had full 
symmetrical range of motion of the left shoulder.  Moreover, 
there is no indication of dislocation or nonunion of the 
clavicle.  Accordingly, a higher evaluation is not available 
pursuant to the criteria for evaluating disabilities of the 
shoulder or arm.

The Board acknowledges the Veteran's report of diffuse pain 
and the diagnoses of chronic pain syndrome, and has 
considered the functional impairment which can be attributed 
to pain and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98 
(Aug. 14, 1998).  In this case, neither the lay nor medical 
evidence supports an evaluation in excess of the 10 percent 
assigned herein, based on additional functional loss due to 
pain and weakness.  In this regard, the 2002 VA examiner 
found no additional limitation of motion, incoordination or 
weakness due to flare-ups, and Dr. G.'s report also fails to 
identify such findings.  The Board believes the findings of 
the medical examinations to be the most probative evidence of 
record as to the symptomatology directly attributable to the 
Veteran's service-connected residuals of a left clavicle 
fracture.

ORDER

Entitlement to a 10 percent evaluation for residuals of a 
left clavicle fracture is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In the March 2009 Memorandum Decision, the Court concluded 
that the Board failed to ensure that the Secretary complied 
with the duty to assist with respect to the Veteran's claims 
of entitlement to service connection.  Specifically, the 
Court pointed out that the record on appeal failed to show 
that VA made any attempt to obtain records from a private 
facility that treated the Veteran following a motor vehicle 
accident in 1978.  The Veteran should be contacted and asked 
to identify the facility at which he received treatment so 
that records may be requested.

The Court additionally noted that, in March 2003 the Veteran 
specifically requested that VA obtain police reports related 
to the in-service motor vehicle accident which occurred in 
Burney Falls, California.  An attempt should also be made to 
secure available records from the appropriate law enforcement 
agency.

The Court also directed that reasonably raised claims for 
secondary service connection should be adjudicated.  In this 
regard, the Court noted that at his March 2007 hearing, the 
Veteran specifically stated that claimed neck disability was 
the direct result of the motor vehicle accident.  It pointed 
out that the Board did not clarify whether the Veteran sought 
service connection for the claimed sternum injury or left 
shoulder tendonitis on a direct or secondary basis, and that 
clarification should be sought on remand.  

In light of the above discussion, the Board has concluded 
that additional action is required.  Accordingly, the case is 
REMANDED for the following:

1.  Contact the Veteran and request that 
he provide sufficient identifying 
information for the private facility that 
rendered treatment following his in-
service motor vehicle accident.  Upon 
receipt of the Veteran's response, 
contact the provider and request records 
pertaining to treatment following the 
Veteran's in-service motor vehicle 
accident.  All attempts to obtain such 
records should be clearly documented in 
the claims file.  

The Veteran should also be asked to 
specify whether he seeks service 
connection for a sternum injury and left 
shoulder tendonitis on a direct or 
secondary basis.  He should be notified 
of the evidence and information necessary 
to support a claim of entitlement to 
service connection on a secondary basis.  

2.  Contact the appropriate law 
enforcement agency and request records 
pertaining to the March 1978 motor 
vehicle accident.  All attempts to obtain 
such records should be clearly documented 
in the claims file.

3.  Following completion of the above, 
the RO should review the record and 
ensure that all necessary development has 
been completed.

Such development should include a VA 
examination if indicated by the expanded 
record.

4.  Then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


